DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 10-13, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kovach (US 2018/0288929) in view of Carpenter et al. (US 10,011,975)

Regarding claims 1 and 11, Kovach discloses an agricultural implement having a frame (including 14), said frame configured to be actuated relative to the ground between a raised position and a lowered position, and having a system for the installation of shank attachment members, the system comprising:
a shank (102) extending between a proximal end (106) and a distal end (108), the proximal end being pivotally coupled to the frame;
a shank attachment member (including 104) including a retention slot configured to receive the distal end of the shank, the shank attachment member and the distal end of the shank being positioned at least partially below a ground surface of a field during an agricultural operation within the field (see Fig. 1).

Kovach does not explicitly disclose the system including a sensor or a controller. Carpenter teaches a system for monitoring the installation status of attachment members of an earth working implement, the system comprising:
an adapter (including 11 and/or 13) extending between a proximal end and a distal end, the proximal end configured to be coupled to a portion of the implement;
an attachment member (including 15) configured to attach to the distal end;
a sensor (including 35) at least partially embedded within the adapter at or adjacent to its distal end (such as seen in Fig. 5A), the sensor including a sensing end configured to be positioned adjacent an inner surface of the attachment member when attached for operation, the sensor being configured to provide data indicative of an installation status (i.e. presence) of the attachment member relative to the adapter; and
a controller (including 38, 198) communicatively coupled to the sensor, the controller configured to determine the installation status of the attachment member based on the data received from the sensor (as set forth in col. 2, lines 52-60).
Kovach and Carpenter are analogous because the both disclose earth working implements having tillage point attachments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Kovach with the sensing means as taught by Carpenter in order to "locate a lost ground engaging product and reduce the risk of damaging or jamming downstream processing equipment." (See Carpenter, col. 4, lines 19-25.) Additionally, Bjerketvedt (US 2017/0196160) was previously cited for teaching that doing so prevents damage to crop yields. (See Bjerketvedt, para. 0002.)

Regarding claims 2 and 12, Carpenter teaches the sensor (including 35) being configured to detect the presence of the attachment member relative to the adapter.

Regarding claims 3 and 13, Carpenter teaches the controller (including 38, 198) being configured to update the installation status of the attachment member (including 15) when the attachment member is no longer detected relative to the adapter by the sensor (see cols. 20-21).

Regarding claims 6 and 15, Carpenter teaches the sensor (including 35) comprising a proximity sensor (see col. 21, lines 22-38).

Regarding claim 8, Carpenter teaches a user interface (including HMI such as 39) in communication with the controller (including 38, 198), the controller being configured to indicate the installation status of the attachment member to an operator of the agricultural implement via the user interface.

Regarding claim 10, Kovach discloses the shank attachment member comprising a tillage point (including 104).

Regarding claims 18 and 19, the above combination teaches providing and operating a system for an agricultural implement which is monitored and controlled as claimed.

Claims 4, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kovach in view of Carpenter as applied to claims 3 and 13 above, and further in view of Tiede et al. (US 6,041,582)

Regarding claims 4 and 14, neither Kovach nor Carpenter explicitly discloses a positioning device in communication with the controller, and the controller being configured to identify a field location of the agricultural implement. Tiede teaches a similar system for an agricultural implement comprising a positioning device (including 138) in communication with the controller (including 116), the controller being configured to identify a field location of the agricultural implement when the tool member is differentiated by the sensor (including 104) based on position data received from the positioning device.
Kovach, Carpenter, Tiede are analogous because they all disclose earth working implements having attached tools. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the location means as taught by Tiede in order to gather spatially-variable characteristic data. (See Tiede, cols. 1-2.)

Regarding claim 5, Tiede teaches a user interface (including 118) in communication with the controller, the controller being configured to provide a notification associated with the field location to an operator of the agricultural implement via the user interface.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kovach in view of Carpenter as applied to claims 1 and 11 above, and further in view of Behmlander et al. (US 9,714,923)

Regarding claims 7 and 16, neither Kovach nor Carpenter explicitly discloses the sensor being embedded within an opening defined in a shank. Behmlander teaches a system for monitoring the status of attachment members of an earth working implement, the system comprising a sensor (including 38) embedded within an opening defined in an adapter (see col. 6, lines 5-7) such that the sensing end of the sensor is positioned at or adjacent to an outer surface of the adapter.
Kovach, Carpenter, and Behmlander are analogous because they all disclose earth working implements having attached tools. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the sensor embedding means as taught by Behmlander so that the sensor is not lost with the attachment member.

Claims 9, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kovach in view of Carpenter as applied to claims 1 and 11 above, and further in view of Biziorek et al. (US 7,198,295)

Regarding claims 9 and 17, neither Kovach nor Carpenter explicitly discloses the controller adjusting operation of the agricultural implement based on the installation status of the shank attachment member. Biziorek teaches a similar system for an agricultural implement wherein the controller (including 82) is configured to adjust an operation of the agricultural implement based at least in part on the installation status of the attachment member (20).
Biziorek is analogous because Biziorek discloses an agricultural implement having attached tools. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the control means as taught by Biziorek in order to improve safety and impede contact with obstacles. (See Biziorek, col. 7.)

Regarding claim 20, the above combination teaches providing and operating a system for an agricultural implement which is controlled and adjusted as claimed.

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As argued in the Remarks of 9/28/2022, Applicant argues: "However, as best shown in FIG. 5A of Carpenter, the sensor 35 of Carpenter is within a recess 50 defined in the bottom surface of the point 15, not at least partially embedded within the adapter 11, 13. As such, the sensor 35 of Carpenter is not equivalent to the claimed 'sensor at least partially embedded within the shank at or adjacent to its distal end.'" (See Remarks of 10/28/2022, labeled p. 8.)
As stated in the Advisory Action of 10/14/2022, Applicant's argument is unpersuasive because Fig. 5 of Carpenter clearly shows at least one sensor (of 25) embedded within 13 as well as a recess 51 for receiving another. Further, Carpenter explicitly states: "Components with a monitoring device 25 may include, but may not be limited to, locks 21, lifting eyes 22, and/or plugs 75. The component(s) may in turn be located in an appropriate recess or socket of the assembly." (See Carpenter, col. 9, lines 30-34.) The Remarks of 10/28/2022 fail to directly address the response given in the Advisory Action of 10/14/2022, and the Remarks of 10/28/2022 fail to further support the above argument.

Turning to another limitation, Applicant argues the monitoring device 25 of Carpenter "does not have an end adjacent an inner surface of the point 15 when the nose 17 of the intermediate adapter 13 is received within the tip 15." (See Remarks of 10/28/2022, labeled pp. 8-9.)
Applicant's argument is unpersuasive because the sensor of Carpenter is considered to have an end adjacent an inner surface of the point 15 when the nose 17 of the intermediate adapter 13 is received within the tip 15. "Adjacent" is defined as "1. Close to : nearby." (See Webster's II Dictionary, Third Edition, p. 11.) An end of the sensor taught by Carpenter (including 35) is shown to be close to or nearby an inner surface of the point 15 when the nose 17 of the intermediate adapter 13 is received within the tip 15. Applicant's Specification does not provide any particular illumination of the "adjacent" relationship of the sensor and the shank to effectively narrow the interpretation of the argued claim language.
Additionally, Behmlander et al. (US 9,714,923) explicitly shows a sensor (including 38, which is taught to be formed within adapter 30) having a sensing end positioned adjacent and directly facing an inner surface of an attachment member (see Fig. 3 of Behmlander). The Remarks of 10/28/2022 do not address the teachings of Behmlander.

Regarding claims 11 and 18, Applicant argues: "Moreover, independent claims 11 and 18 recite similar limitations to those described above with reference to claim 1, and thus, it is believed that claims 11 and 18, and their corresponding dependent claims, also patentably define over the cited references." (See Remarks of 10/28/2022, labeled p. 9.)
Applicant's argument is unpersuasive because Applicant's arguments with respect to claim 1 are not persuasive, as set forth above. Also, claim 18 does not contain similar limitations (i.e. an embedded sensor or adjacent sensing end) to those argued with respect to claim 1. Claim 18 is a method claim and is not limited by the recitations of a device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/11/5/22